DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 and the expression “said toothing and said counter-toothing …independent of each other”, the disclosure does not teach the scope of “independent each other”. The toothing (8a) has an expandable element 13 for moving the toothing (8a) in or out of the slit 7 for disengaging or engaging the counter-toothing (51a).  The counter-toothing does not have any expandable 13 for moving in or out of the slit 7.  Therefore, it is unclear how the counter-toothing is independent with respect to the toothing (8a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) — the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are:
“translation means configured to translate said separator tools” in claim 1, line 18 is interpreted to have the same meaning as “means for translating said separator tools”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (3,302,506), hereinafter Turner in view of Coburn (4,237,761) and an Official notice as evidenced by Feld (6,327,951), Ochs (4,006,671), and Feld (6,327,951).
Regarding claim 1, Turner teaches a separator unit suitable for being used in a cutting line for cutting laminar materials into strips substantially as claimed except for the limitations in the bolded texts, the separator unit comprising: 
- an elongated expandable shaft 1 having a first end and an opposing second end with a longitudinal direction extending therebetween, said expandable shaft comprising:
an elongated shaft body 1 that extends from the first end to the opposing second end; 
a first slit 6 and a second slit formed on said elongated shaft body along the longitudinal direction so as to be in diametrically opposed positions on said shaft body; and 
an elongated first locking element 9 disposed within said first slit and an elongated second locking element disposed within said second slit, each of said first and second locking elements having an outward facing surface with toothing 20 formed thereon;
- separator tools 5 disposed on said expandable shaft, each separator tool having a ring nut that at least partially encircles said expandable shaft, each ring nut having a counter-toothing 21 facing said expandable shaft, said toothing and said counter-toothing being complementary to each other and being separate and independent of each other; and 
- translation means configured to translate said separator tools to predefined locations along said expandable shaft; 
wherein said expandable shaft can be in an expanded configuration or in a non-expanded configuration, wherein when said expandable shaft is in the non-expanded configuration, said first and second locking elements are spaced apart from said separator tools so that said toothing and said counter-toothing are spaced apart and so that said translation means can move said separator tools to the predefined locations and wherein when the said expandable shaft is in the expanded configuration, said first and second locking elements are moved radially outward with respect to the longitudinal axis of said expandable shaft so that said toothing of said first and second locking elements engage with said counter-toothing of said separator tools so as to fixedly couple said first and second locking elements to said separator tools.
See Figs. 1-2 and 4-5.
Regarding the expression “said toothing and said counter-toothing being complementary to each other and being separate and independent of each other”, the toothing engages with the counter-toothing for locking the tools to the shaft.  Therefore, the toothing and the counter-toothing are complementary.  The toothing is in the slit and the counter-toothing is on the tool and moves with the tool along the shaft.  Therefore, the toothing and the counter-toothing are independent of each other.
Turner lacks:
(a) a second slit and a second locking element located within the slit as follows:
[from claim 1] a second slit formed on said elongated shaft body along the longitudinal direction so as to be in diametrically opposed positions on said shaft body; and an elongated second locking element disposed within said second slit; and
(b) the specific gripping/locking configuration that includes toothing and counter-toothing as follows:
[from claim 1] each of said first and second locking elements having an outward facing surface with toothing formed thereon;
each ring nut having a counter-toothing facing said expandable shaft, said toothing and said counter-toothing being complementary to each other, wherein teeth of said toothing and of said counter-toothing are defined in sequence according to an orthogonal direction with respect to a longitudinal axis of said expandable shaft;
said first and second locking elements are moved radially outward with respect to the longitudinal axis of said expandable shaft so that said toothing of said first and second locking elements engage with said counter-toothing of said separator tools so as to fixedly couple said first and second locking elements to said separator tools.
(c) a tool moving device as follows:
[from claim 1] translation means configured to translate said separator tools to predefined locations along said expandable shaft.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide two such first slits on an expanding shaft, wherein additional slits provide various well known benefits including to provide multiple such locking elements on the expandable shaft, wherein it is clear to one having ordinary skill in the art that additional such locking elements provides for a more powerful and balanced clamping action. As evidence in support of the taking of Official notice, Williams et al. (e.g., see Figs. 3 and 5) and Ochs (e.g., see Fig. 3) each provide an example of two first slits defined in diametrically opposed positions, each of said first slits housing said locking element. Therefore, it would have been obvious to one having ordinary skill in the art to provide two such slits on the expandable shaft of the subject combination to gain the well-known benefits including those described above.
Regarding (b), the Examiner takes Official notice that it is old and well known in the art to provide cooperating and opposing teeth defined in sequence in substantially any direction so as to provide, along with an orthogonal clamping force, a structure that prohibits lateral movement or sliding between the two clamped components. As evidence in support of the taking of Official notice, Feld provides an example of such cooperating teeth on a cutting tool (e.g., see features 6 and 7 in Figs. 3-5), wherein the teeth prevent lateral movement between the clamped components.
Therefore, it would have been obvious to one having ordinary skill in the art to provide such cooperating teeth on the separator in Turner to gain the well-known benefits including that described above as well as those taught by Feld.
Regarding (c), Coburn teaches a separator unit having an expendable shaft 30, separator tools 34, and a translation means 60 for automatically advancing the separator tools along the expendable shaft.  See Figs. 1 and 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the separator unit in Turner such that it has translation means for automatically advancing the separator tools along expandable shaft as taught by Coburn.
Regarding claims 17 and 18, Turner teaches the toothed surface disposed in the slit and extending radially in Figs. 1 and 11.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (3,302,506), hereinafter Turner in view of Coburn (4,237,761) and an Official notice as evidenced by Feld (6,327,951), Ochs (4,006,671), and Feld (6,327,951) as applied to claim 1 above, and further in view of Official notice as evidenced by WO 2008/103117 (hereafter “WO ‘117”).
Coburn lacks the locking element and the slit having T-shaped sections as follows:
[claim 16] wherein the first locking element has a T-shaped transverse cross section and the first slit in which said first locking element is received has a T-shaped transverse cross section.
However, the Examiner takes Official notice that such T-shaped sections are old and well-known in the art and provide a simple configuration which slidably holds the locking element in the so as to allow the locking element to extend out of the body while preventing the locking element from moving completely out of the body. Such a configuration is a much simpler configuration that provides the locking benefits in the same manner as Coburn ‘761 but does not provide the additional structure of a retraction mechanism to pull the locking element back into the body. As evidence in support of the taking of Official notice, WO ‘117 provides an example of such a locking element configuration wherein the locking element has a T-shaped transverse cross section and the slit in which said first locking element is received has a T-shaped transverse cross section. Therefore, it would have been obvious to one having ordinary skill in the art, when seeking a simpler, less expensive configuration to modify the apparatus of Coburn with the locking structure configuration such as WO ‘117 to gain the well-known benefits including those described above. Response to Arguments
Response to Arguments
Applicant's arguments filed on 10/17/2022 have been fully considered and they are persuasive. Therefore, Coburn as a primary reference has been replaced with Turner.  Turner teaches the toothing and the counter-toothing being spaced apart in the non-expanded configuration. Furthermore, it is noted that the term “counter-toothing” is broad enough to be read on by the rubber piece 21 in Turner since the structure of the counter-toothing is not provided.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724